                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

FRANCISCO DIAZ,                                             4:18CV3042

                    Plaintiff,
                                                              ORDER
       vs.

JARED M. KELM, both individually and
as an agent of Union Tank Car Company;
and UNION TANK CAR COMPANY, a
company authorized to do business in the
State of Nebraska;

                    Defendants.



      IT IS ORDERED that:

      1.    Plaintiff’s motion to dismiss (Filing 102) is granted, and this case shall
be dismissed with prejudice, with each party to bear its own costs.

      2.     Judgment shall be entered by separate document.

      Dated this 4th day of March, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
